 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   U.S. BANK NATIONAL ASSOCIATION,
                                                             Case No.: 2:17-cv-01677-JCM-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
14   SFR INVESTMENTS POOL 1, LLC, et al.,
15          Defendant(s).
16         In light of the additional filings made, Docket Nos. 81, 82, the status hearing set for today
17 is hereby VACATED. No later than February 21, 2019, either dismissal papers or a further status
18 report shall be filed for the claims involving the HOA.
19         IT IS SO ORDERED.
20         Dated: February 11, 2019
21                                                               ______________________________
                                                                 Nancy J. Koppe
22                                                               United States Magistrate Judge
23
24
25
26
27
28

                                                    1
